TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 1, 2021



                                    NO. 03-20-00596-CV


                                       J. D., Appellant

                                              v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order terminating parental rights signed by the trial court on

December 16, 2020. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

order terminating parental rights. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.